                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION (AKRON)

 CARMEN ELECTRA, et al.                      )   CASE NUMBER: 5:18-CV-2176
                                             )
                      Plaintiffs,            )   JUDGE SARA LIOI
 vs.                                         )
                                             )   STIPULATED PROTECTIVE ORDER
 F.M.J. RESTURANT, INC. d/b/a                )
 DIAMOND LODGE, et al.                       )
                                             )
                      Defendants.            )



       The parties to this Stipulated Protective Order have agreed to the terms of this

Order; accordingly, it is ORDERED:

       1.       Scope. All material produced in the course of discovery, including initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials which may be subject to restrictions on disclosure for good cause and information

derived directly therefrom (hereinafter collectively "material" or "materials"), shall be subject to

this Order concerning "Confidential Information" as defined below. As there is a presumption in

favor of open and public judicial proceedings in the federal courts, this Order shall be strictly

construed in favor of public disclosure and open proceedings wherever possible. This Order is

also subject to the Federal Rules of Civil Procedure on matters of procedure and calculation of

time periods.

       2.       Form and Timing of Designation.

                (a) A party may designate materials as confidential and restricted in
disclosure under this Order by placing or affixing the words "CONFIDENTIAL-

SUBJECT TO PROTECTIVE ORDER" on the material in a manner that will not interfere

with the legibility of the material and that will permit complete removal of the

CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER designation. Materials shall be

designated CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER prior to or at the

time of the production or disclosure of the materials, notwithstanding the exceptions

provided in ¶6 of this Order. The designation "CONFIDENTIAL-SUBJECT TO

PROTECTIVE ORDER" does not mean that the material has any status or

protection by statute or otherwise except to the extent and for the purposes of this

Order.

                 (b)   The designation "CONFIDENTIAL-SUBJECT TO PROTECTIVE

ORDER" is a certification by an attorney or a party appearing pro se that he or she has

determined in good faith that the material contains Confidential Information as defined

in this Order.

                 (c)   A party may withdraw its own confidential designation as to any

Confidential Information, except to the extent that it contains unredacted consumer

nonpublic personal information (as defined by 15 U.S.C. § 6809) or other sensitive

information as described in The E-Government Act of 2002 and the Judicial Conference

of the United States Courts' Policy on Privacy and Public Access to Electronic Case

Files. Such withdrawal may be made by a party's filing (not under seal) of its own

Confidential Information or made in a writing served upon the parties to this action that

specifically identifies the Confidential Information that shall no longer be treated as
confidential pursuant to this Order. Any withdrawal under this paragraph is limited to

the material filed or specified.

                (d)    When electronically stored information is produced which cannot itself be

marked with the designation CONFIDENTIAL, the physical media on which such electronically

stored information is produced shall be marked with the applicable designation. The party

receiving such electronically stored information shall then be responsible for labeling any copies

that it creates thereof, whether electronic or paper, with the applicable designation.

         3.     Materials Which May be Designated CONFIDENTIAL-SUBJECT TO

PROTECTIVE ORDER. As used in this Order, "Confidential Information" means

materials designated as "CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER" by

the producing party upon making a good faith determination that the materials fall

within    one   or more    of the following categories: (a) materials prohibited from

disclosure by statute, including consumer nonpublic personal information as defined by

15 U.S.C. § 6809; (b) materials that reveal trade secrets or other highly sensitive

competitive information; (c) research, technical, commercial or financial information

that the party has maintained as confidential; (d) medical information concerning

any individual; (e) personal identity information; (f) income tax returns (including

attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

employment records of a person who is not a party to the case. If any party believes

materials not described above should nevertheless be considered confidential, it may

seek a stipulation among the parties to treat such materials as Confidential Information

or it may make an appropriate application to the Court. Such application shall only be
granted for good cause shown. Materials that are available to the public or generally

known in the industry of the producing party may not be designated as Confidential

Information.

       4.      Depositions. Deposition testimony shall be deemed               Confidential

Information only if designated as such. Such designation shall be made on the record at

the time the testimony is taken or made in writing within 3 business days of the

testimony. Deposition testimony so designated shall be treated as Confidential

Information protected by this Order until 14 days after delivery of the transcript by the

court reporter to any party or the witness. Within 14 days after delivery of the transcript,

a designating party may serve a Notice of Designation to all parties of record

identifying the specific portions of the transcript that are designated confidential

Information, and thereafter those portions identified in the Notice of Designation shall

be protected under the terms of this Order. The failure to serve a timely Notice of

Designation waives any designation of deposition testimony as Confidential Information

that was previously made, unless otherwise ordered by the Court.

       Such designation shall be specific as to the portions of the transcript or any exhibit

to be designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER. Thereafter,

the deposition transcripts and any of those portions so designated shall be protected as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, pending objection, under the

terms of this Order.

       5.      Protection of Confidential Material.

       (a) General Protections. Confidential Information shall not be used or disclosed by
the parties, counsel for the parties or any other persons identified in , ¶5 (b) for any purpose

whatsoever other than to prepare for and to conduct discovery and trial in this action,

including any appeal thereof.

       (b)     Limited Third-Party Disclosures. The parties and counsel for the

parties shall not disclose or permit the disclosure of any Confidential Information to

any third person or entity except as set forth in subparagraphs (1)-(12). Subject to

these requirements, the following categories of persons may be allowed to review

Confidential Information:

               (1)     Counsel for the parties and employees and agents of
               counsel who have responsibility for the preparation and trial of
               the action.

               (2)    Individual parties and employees/agents of a party but
               only to the extent counsel determines in good faith that the
               employee/agent's assistance is reasonably necessary to the
               conduct of the litigation in which the information is disclosed.

               (3)     Court reporters and recorders engaged for depositions.

               (4)     Consultants, investigators, or experts (hereinafter referred to
               collectively as "experts") employed by the parties or counsel for the
               parties to assist in the preparation and trial of this action or
               proceeding, but only after such persons have completed the
               certification contained in Attachment A, Acknowledgment of
               Understanding and Agreement to Be Bound;

               (5)     Insurers for the parties and employees of insurers for the
               parties.

               (6)     The Court and its personnel.

               (7)    Those persons specifically engaged for the limited
               purpose of making copies of documents or organizing or
               processing documents, including outside vendors hired to
               process electronically stored documents.
              (8)    During their depositions, witnesses in this action to whom
              disclosure is reasonably necessary. Witnesses shall not retain a
              copy of documents containing Confidential Information, except
              witnesses may receive a copy of all exhibits marked at their
              depositions in connection with review of the transcripts. Pages of
              transcribed deposition testimony or exhibits to depositions that
              are designated as Confidential Information pursuant to the
              process set out in this Order must be separately bound by the
              court reporter and may not be disclosed to anyone except as
              permitted under this Order.

              (9)    The author or recipient of the document (not including a
              person who received the document in the course of litigation).

              (10)    Any arbitrator or mediator.

              (11) Other persons whom the attorneys by consent deem
              reasonably necessary to review Confidential Information for the
              prosecution or defense of this litigation, but only after such persons
              have completed the certification contained in Attachment A,
              Acknowledgment of Understanding and Agreement to Be Bound.

              (12) Other persons only by order of the Court and on such
              conditions as may be agreed or ordered.

       (c) Control of Materials. Counsel for the parties shall take reasonable and appropriate

measures to prevent unauthorized or inadvertent disclosure of Confidential Information. Each

person who is permitted to see or is informed of Confidential Information shall be shown a copy

of this Order and shall be advised, by counsel or the party appearing pro se showing the person

Confidential Information, of this Order and each person's obligation to maintain the Confidential

designation. Counsel shall maintain the originals of the forms signed by persons

acknowledging their obligations under this Order (if required by ¶5(b)for a period of 1 year

after dismissal of the action, the entry of final judgment and/or the conclusion of any appeals

arising therefrom.

       (d)    Copies. Prior to production to another party, all copies, electronic images,
duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as

"copies") of Confidential Information, or any individual portion of such a document, shall be

affixed with the designation "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" if

the word does not already appear on the copy. All such copies shall thereafter be entitled to

the protection of this Order. The term "copies" shall not include indices, electronic databases

or lists of materials provided these indices, electronic databases or lists do not contain

substantial portions or images of the text of confidential materials or otherwise disclose the

substance of the confidential information contained in those materials. Parties shall not

duplicate any Confidential Information except for using as working copies and for filing in a

manner consistent with the terms of this Order with the applicable Court Rules.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate material

as Confidential Information does not, standing alone, waive the right to so designate the

material; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates material as Confidential Information after it was

initially produced, the receiving party, on notification of the

designation, must make a reasonable effort to assure that the material is treated in

accordance with the provisions of this Order. No party shall be found to have violated this

Order for failing to maintain the confidentiality of material during a time when that

material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.
       7.     Filing of Confidential Information Under Seal. The Court highly discourages

the manual filing of any pleadings or materials under seal. To the extent that a brief,

memorandum or pleading references any Confidential Information, then the brief,

memorandum or pleading shall refer the Court to the particular exhibit filed under seal without

disclosing the contents of any confidential information.

       (a)    This Order does not, by itself, authorize the filing of any material under seal.

Before any Confidential Information is filed under seal with the Clerk, the filing party shall

first consult with the party that originally designated the material as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER to determine whether, with the consent of that party,

the material or a redacted version of the material may be filed with the Court not under seal.

       (b)    To the extent that it is necessary for a party to discuss the contents of any

Confidential Information in a written pleading, then such portion of the pleading, motion or

filing and/or any attachments and/or exhibits attached thereto may be filed under seal with

leave of Court. In such circumstances, counsel shall prepare two versions of the pleadings,

motion or filing, a public and a confidential version. The public version shall contain a

redaction of references to CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents.

The confidential version shall be a full and complete version of the pleading, motion or filing

and shall be filed under in accordance with Local Rule.

       8.     Challenges by a Party to Designation as Confidential. The designation of any

material as Confidential Information is subject to challenge by any party or nonparty with

standing to object (hereafter "party''). The following procedure shall apply to any such

challenge.
       (a)    Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis

for its belief that the confidentiality designation was not proper and must give the designating

party an opportunity to review the designated material, to reconsider the designation, and, if

no change in designation is offered, to explain the basis for the designation. The designating

party must respond to the challenge within 3 business days. If agreement is reached confirming

or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation as to

any material subject to the objection, the designating party shall serve on all parties a notice

specifying the documents and the nature of the agreement.

       (b)    Judicial Intervention. If no agreement can be reached, a party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the

challenged material and sets forth in detail the basis for the challenge. Each such motion must

be accompanied by a competent declaration that affirms that the movant has complied with

the meet and confer requirements of this procedure. The burden of persuasion in any such

challenge proceeding shall be on the designating party. Until the Court rules on the challenge,

all parties shall continue to treat the materials as Confidential Information under the terms of

this Order.

       9.     Action by the Court Applications to the Court for an order relating to any

Confidential Information shall be by motion and any other procedures set forth in the

presiding judge's standing orders or other relevant orders. Nothing in this Order or any action

or agreement of a party under this Order limits the Court's power to make any orders that may
be appropriate with respect to the use and disclosure of any materials produced or use in

discovery or at trial.

         10.   Use of Confidential Materials or Information at Trial. All trials are open to the

public. Absent an order of the Court, there will be no restrictions on the use of any material that

may be introduced by any party during the trial. If a party intends to present at trial Confidential

Information or information derived directly therefrom, such party shall provide advance notice

to the other party at least 5 days before the commencement of trial by identifying the materials

or information at issue as specifically as possible (i.e., by Bates number, page range, deposition

transcript lines, etc.) without divulging the actual Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such materials or information at

trial.

         11.   Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

         (a)   If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than 5 business days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

         (b)   The purpose of imposing these duties is to afford the designating party in this

case an opportunity to try to protect its Confidential Information in the court from which the

subpoena or order issued. The designating party shall bear the burden and the expense of

seeking protection in that court of its Confidential Information, and nothing in these
provisions should be construed as authorizing or encouraging a receiving party in this

action to disobey a lawful directive from another court. The obligations set forth in this

paragraph remain in effect while the party has in its possession, custody or control

Confidential Information by the other party to this case.

       12.    Obligations on Conclusion of Litigation.

       (a)    Order Remains in Effect Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.



       (b)    Return of Confidential Information. Within thirty days after dismissal or entry

of final judgment not subject to further appeal, all Confidential Information under this Order,

including copies as defined in, ¶5(d), shall be returned to the producing party unless:

              (1)     the material has been offered into evidence or filed without

restriction as to disclosure;

              (2)     the parties agree to destruction in lieu of return; or (3) as to materials

bearing the notations, summations, or other mental impressions of the receiving party, that

party elects to destroy the materials and certifies to the producing party that it has done

so. Notwithstanding the above requirements to return or destroy materials, counsel may

retain attorney work product, including an index which refers or relates to Confidential

Information, so long as that work product does not duplicate verbatim substantial portions

of the text or images of confidential materials. This work product shall continue to be

Confidential Information under this Order. An attorney may use his or her work product in a

subsequent litigation provided that its use does not disclose or use Confidential Information.
       13.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter.

       14.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any materials

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or the parties is

subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

such time as the Court may rule on a specific document or issue.

       15.     Persons Bound . This Order shall take effect when entered and shall be

binding upon all counsel and their law firms, the parties, and persons made subject to this

Order by its terms.

       16.     Additional Parties. In the event that any additional persons or entities become

parties to this litigation or make an appearance, no such additional party shall have access to

Confidential Information until the party has executed and filed with the Court a copy of this

Order, or other agreement to be bound thereby.

       17.     No Waiver.

               (a)    Review of Confidential Information by counsel, experts, or consultants

for the litigants in this litigation shall not waive the confidentiality of the materials or any

objection to production permitted by the Federal Rules of Civil Procedure.

               (b)    The in camera disclosure of Confidential Information shall not, under

any circumstances, be deemed a waiver, in whole or in part, of any party's claim of
 confidentiality.

                (c)      Pursuant to Fed. R. E. 502(d), any privilege or protection afforded to

 Confidential Information is not waived by disclosure.

        18.     Reservation of Rights. Nothing contained in this Order, and no action

 taken pursuant to it, shall prejudice the right of any party to contest the alleged relevancy,

 admissibility, or discoverability of the documents and information sought.

         IT IS SO ORDERED.

         July 17, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE

              WE SO STIPULATE and agree to abide by the terms of this Order:

      Respectfully submitted,

_ s/David C Harman (With Consent)           __/s/ Margo S. Meola___________________
David C. Harman (87882)                     Margo S. Meola (#006555)
Janet G. Abaray (2943)                      Edward D. Papp (#0040639
Burg Simpson Eldredge Hersh                 Christopher F. Mars (#0091604)
         & Jardine, P.C.                    Bonezzi Switzer Polito & Hupp Co., LPA
312 Walnut St, Suite 2090                   1300 East 9th Street, Suite 1950
Cincinnati, OH 45202                        Cleveland, Ohio 44114-1501
Phone:513/852-5600 Fax: 513/ 852-5611       Phone (216) 875-2767
Email: dharman@burgsimpson.com              Fax (216) 875-1570
Email: jabaray@burgsimpson.com              Email: mmeola@bsphlaw.com
Counsel for Plaintiffs                             epapp@bsphlaw.com
                                                   cmars@bsphlaw.com
                                            Counsel for Defendants F.M.J. Restaurant, Inc.
                                            Dba Diamond Lodge and Royal Restaurant, Inc.
                                            Dba Diamond Royale
